Citation Nr: 0336440	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-20 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left ankle.  

2.	Entitlement to service connection for degenerative joint 
disease of the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from June 1951 to May 1955.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims of 
entitlement to service connection for left ankle sprain, 
bilateral hearing loss, tinnitus, arthritis of the left ankle 
and knees bilaterally, and asbestosis.  The veteran filed a 
timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In May 2002 the veteran 
perfected his appeal, and the issues were subsequently 
certified to the Board.  

The Board notes that the RO issued a subsequent rating 
decision dated in July 2002, which granted service connection 
for bilateral hearing loss, evaluated as 0 percent disabling; 
tinnitus evaluated as 10 percent disabling; arthritis of the 
left ankle evaluated as 10 percent disabling; and right knee 
degenerative joint disease, status post total knee 
replacement, secondary to service-connected left ankle 
arthritis evaluated as 30 percent disabling.  Service 
connection for degenerative joint disease of the left knee 
continued to be denied.  

In a statement received by the RO in September 2002 the 
veteran withdrew his appeal as to the bilateral hearing loss, 
tinnitus, and degenerative joint disease of the right knee.  
Therefore, those issues will be discussed no further herein.  


FINDINGS OF FACT

1.	The veteran's service-connected left ankle disability is 
manifested by tenderness, mild crepitation, mild 
effusion, and some limitation of motion.  

2.	The veteran's current left knee disorder is not due to 
any incident or event of active military service.  

3.	The veteran's current left knee condition is not 
proximately due to or the result of any service-
connected disability.  


CONCLUSIONS OF LAW

1.	The schedular criteria for an evaluation in excess of 10 
percent for arthritis of the left ankle have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2003).

2.	The competent evidence of record is against a finding 
that the veteran's current left knee condition was 
either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This statute substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2003).  Changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

In the present case, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support his claim in a correspondence from 
the RO dated in June and September 2001 and in the May 2002 
SOC.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which establish compliance with VCAA).  

Therefore, and for the reasons discussed above, the Board 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance in the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Discussion

Left ankle

The veteran injured his left ankle in service when he fell 
off of the wing of an aircraft.  X-rays at the time were 
negative.  His separation examination noted a history of a 
left ankle sprain.  

The RO granted the veteran's claim of entitlement to service 
connection in a rating decision dated in July 2002.  He was 
initially assigned an evaluation of 10 percent.  The veteran 
contends that his left ankle arthritis is more disabling than 
the current evaluation indicates.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's arthritis of the left ankle is currently 
evaluated as 10 percent disabling pursuant to the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  

The veteran was afforded a VA examination in June 2002.  At 
the time of the examination he complained of pain, weakness 
in the ankle, and popping with activity.  Physical 
examination revealed dorsiflexion to 10 degrees and plantar 
flexion to 30 degrees.  The veteran had mild crepitation and 
effusion.  There was also evidence of tenderness along the 
lateral aspect of his ankle.  X-rays revealed moderately 
severe arthritis involving the lateral compartment.  The 
veteran was diagnosed with left ankle arthritis, moderately 
symptomatic.  

Arthritis is evaluated under 38 C.F.R. § 4.71a, DC 5003.  
Pursuant to that code, arthritis, when established by X-ray 
evidence, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  

Under DC 5271, moderate limitation of motion of the ankle is 
evaluated as 10 percent disabling, and marked limitation of 
motion is evaluated as 20 percent disabling.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6 (2003).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2003). 

Normal range of motion is from 0 to 20 degrees on 
dorsiflexion and from 0 to 45 degrees on plantar flexion.  
38 C.F.R. § 4.71, Plate II.  The veteran had range of motion 
from 0 to 10 degrees on dorsiflexion and from 0 to 30 degrees 
on plantar flexion.  Therefore, the Board finds that the 
veteran's service-connected left ankle condition is 
appropriately evaluated as 10 percent disabling.  38 C.F.R. 
§§ 4.6, 4.71a, Diagnostic Code 5271.  

A higher evaluation of 20 percent is only warranted when the 
competent medical evidence of record indicates that the 
veteran suffers from marked limitation of motion.  As 
discussed above, the veteran had range of motion of his ankle 
to at least midway in the normal range on dorsiflexion and 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  Therefore, and 
for the reasons discussed above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's current ankle condition warrants an evaluation of 
20 percent under DC 5271.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2003).  In 
the present case, the veteran was noted to have mild 
crepitation and effusion.  However, even so, he had range of 
motion from 0 to 10 degrees on dorsiflexion and from 0 to 30 
degrees on plantar flexion.  There is no indication that the 
veteran's service-connected left ankle condition causes any 
additional functional limitation such as to warrant a higher 
evaluation pursuant to the provisions of 38 C.F.R. § § 4.40, 
4.45, 4.59.  

Additionally, the Board notes that the U.S. Court of Appeals 
for Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, supra (where entitlement to 
compensation has already been established, and increase in 
the disability rating is at issue, present level of 
disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

The Board has considered whether the veteran was entitled to 
a staged rating for his service-connected left ankle 
condition, as the Court indicated can be done in this type of 
case.  However, upon reviewing the longitudinal record in 
this case, we find that, at no time since the filing of the 
veteran's claim for service connection, in February 2001, has 
his service-connected left ankle condition been more 
disabling than as currently rated under this decision.  See 
Fenderson, supra.

Left knee

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran's service medical records, including his 
separation examination, are silent for any complaint or 
treatment for a left knee condition.  The first evidence of 
any condition related to the veteran's knees was a diagnosis 
of osteoarthritis of the right knee in June 1999, for which 
he has already been granted service connection.  

There is no evidence of any left knee disorder until June 
2002. when the veteran presented for a VA examination.  At 
that time, he complained of a 12-year history of left knee 
pain.  Physical examination revealed tenderness around the 
patellofemoral margin medially and along the medial joint 
line.  There was minimal deformity.  The veteran had full 
extension and range of motion from 0 to 120 degrees on 
flexion.  There was no evidence of instability on anterior or 
posterior drawer testing.  There was also no evidence of 
instability on anterior Lachman's.  The veteran had no 
effusion, and only minimal crepitation.  X-rays revealed 
chondrocalcinosis, moderate degenerative changes with peaking 
in the tibial spines, and mild narrowing of the joint space.  

The veteran was diagnosed with moderate degenerative joint 
disease of the left knee.  However, the examiner concluded 
that the degenerative changes in the veteran's left knee were 
not related to his service and were not being aggravated or 
accelerated beyond the normal progression of the disease.  

Dr. H.C. Stuntz issued a statement dated in June 2002 in 
which he reported being the veteran's private family doctor 
for more than 40 years.  Dr. Stuntz indicated that he had 
reviewed the veteran's service medical records and that based 
upon his review of such records it was his opinion that the 
veteran's left knee condition was directly related to his 
military service.  

Although Dr. Stuntz is the veteran's family physician and has 
treated him for a number of years, the medical treatment 
records submitted by Dr. Stuntz are negative for any 
complaint, treatment, or diagnosis of a left knee disorder.  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' . . . ."  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Dr. Stuntz's statement regarding the etiology of the 
veteran's left knee condition is simply conclusory, and is 
not supported by any additional medical comment or clinical 
findings to provide a nexus between the veteran's military 
service, which ended in 1955, and his left knee disorder 
which arose decades later.  Therefore his June 2002 statement 
does not constitute competent medical evidence.  

There is no evidence that the veteran complained of, received 
treatment for, or was diagnosed with a left knee condition 
until his 2002 VA examination, some 47 years after 
separation.  Additionally, there is no competent medical 
evidence that relates the veteran's left knee arthritis to 
his military service.  Therefore, service connection on a 
direct basis is not warranted.  38 C.F.R. § 3.303, 3.306.  

Alternatively, the Board notes that service connection may 
also be granted on a secondary basis for any disability or 
illness that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
the present case, the VA examiner concluded that the 
veteran's current left knee disorder is not due to his 
service-connected left ankle disability.  In the absence of 
any competent medical evidence to the contrary, there is no 
factual basis for a grant of left knee service connection 
secondary to the service-connected left ankle arthritis.  

The Board notes the veteran's sincerity in contending that 
his current left knee condition is due to his service-
connected left ankle condition.  However, as a layperson he 
is incompetent to opine as to diagnosis or etiology.  His 
opinion in that regard is entitled to no weight.  See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  The preponderance of the 
competent evidence is against the claim for service 
connection.

Therefore, and for the reasons discussed above, the veteran 
is not entitled to service connection for degenerative joint 
disease of the left knee either directly or as secondary to a 
service-connected disability.  




ORDER

An evaluation in excess of 10 percent for service-connected 
arthritis of the left knee is denied.  

Service connection for degenerative joint disease of the left 
knee is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



